Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 1 of 16             PageID #: 1759




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 JOHN A. CHARRON,                         )
                                          )
               Plaintiff,                 )
                                          )
         v.                               )      No. 2:18-cv-00105-JAW
                                          )
 COUNTY OF YORK et al.,                   )
                                          )
               Defendants.                )

      ORDER ON PLAINTIFF’S MOTION FOR ENTRY OF FINAL JUDGMENT
      AND PLAINTIFF’S MOTION TO REMOVE THIS MATTTER FROM THE
                        APRIL 2021 TRIAL LIST

         Following the Court’s grant of summary judgment in favor of various state

 actor defendants, a plaintiff brings a second motion for entry of final judgment

 against those state actors pursuant to Federal Rule of Civil Procedure 54(b). The

 Court, as it did in its prior order, denies the plaintiff’s latest motion because it would

 result in a piecemeal appeal contrary to binding precedent from the United States

 Court of Appeals for the First Circuit. As the District Court is reopening up for trials,

 the Court anticipates a final judgment will be issued in this case long before the

 resolution of Mr. Charron’s proposed Rule 54(b) appeal. Once a final judgment is

 issued, Mr. Charron may exercise his right to appeal. In the interim, Mr. Charron

 has identified no harm to his rights as he awaits final judgment.

 I.      BACKGROUND

         On April 14, 2020, the Court issued an order granting summary judgment in

 this civil rights action in favor of York County, Deputy Sheriff Rachel Horning,

 Deputy Sheriff Darren Cyr, Deputy Sheriff Heath Mains, Sergeant Steven
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 2 of 16                     PageID #: 1760




 Thistlewood, York County Sheriff William King, Jr., and Court Officer Wilfred

 Vachon (collectively, the County Defendants). Order on Mot. for Summ. J. at 120

 (ECF No. 100).       The Court’s summary judgment order did not result in a final

 judgment because the Deputy Clerk of Court previously granted plaintiff John

 Charron’s Motion for Entry of Default as to defendants Christopher Moss and Eric

 Pilvelait on July 30, 2018, Order Granting Mot. for Entry of Default (ECF No. 20),

 and Mr. Charron requested a damages determination against the defaulted

 defendants by jury at trial. Pl.’s Mot. for Jury Determination of Damages Against

 Defaulted Defs. (ECF No. 24); Order (ECF No. 25).

        On June 29, 2020, Mr. Charron moved for entry of a final judgment as to the

 County Defendants based on the Court’s entry of summary judgment in the County

 Defendants’ favor. Assented to Mot. for Entry of Final J. as to County Defs. (ECF No.

 101). The County Defendants did not oppose Mr. Charron’s motion. Id. In this

 motion, Mr. Charron explained that “[t]he other two defendants, Christopher Moss

 and Eric Pilvelait, have been defaulted, and a hearing on damages, which the Court

 has delayed at Mr. Charron’s request so that it can take place ‘by the jury at trial,’ is

 all that is left to be done.” Id. at 1. Mr. Charron continued, noting “[t]he only jury

 trial that Mr. Charron seeks is one involving the County Defendants. That can only

 happen if the First Circuit reverses the summary judgment order. If the First Circuit

 affirms that order, Mr. Charron will consent to a hearing on damages without a

 jury.” 1 Id.


 1      Mr. Charron previously moved to cancel an evidentiary hearing on damages as to the defaulted
 defendants and informed the Court that he “seeks a jury determination of damages against the

                                                 2
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 3 of 16                      PageID #: 1761




        The next day, the Court dismissed Mr. Charron’s motion for entry of final

 judgment without prejudice. Order (ECF No. 102). In doing so, the Court referenced

 its recent decision in Baker v. Goodman, 2:19-cv-00251-JAW, Order on Mot. for Entry

 of Final J. (ECF No. 31), and concluded Mr. Charron’s “unopposed motion fails to

 address the question of piecemeal appeal that the Court discussed in Baker nor does

 it mention the standards the First Circuit will apply to whether to accept a piecemeal

 appeal of this case.” Id. The Court informed the parties that, if they wish to “refile a

 similar motion, they must address and convince the Court that they meet the First

 Circuit criteria for a Rule 54(b) appeal.” Id.

        Mr. Charron did not renew his motion for approximately eight months.

 Following the Court’s June dismissal of the motion for entry of final judgment, this

 case sat idle as the District of Maine was not conducting in-person proceedings due

 to the COVID-19 pandemic. On January 29, 2021, the Court notified the parties that

 the case had been placed on the April 2021 Civil Trial List and in-person damages-

 only trial against the defaulted parties would take place on April 5, 2021. Trial List

 (ECF No. 104).       A video pretrial conference is scheduled for March 4, 2021 at

 10:00 a.m. Id. On February 2, 2021, the Court ordered Mr. Charron to give the

 defaulted parties notice of the final pretrial conference and informed Mr. Charron

 that the defaulted parties may still attend the damages-only trial and contest

 liability. Order on Final Pretrial Conference (ECF No. 105).



 defaulted (non-County) defendants. This would occur in connection with the jury trial against the
 County defendants in the ordinary course.” Pl.’s Mot. for Jury Determination of Damages Against
 Defaulted Parties at 1 (ECF No. 24). On October 18, 2018, the Court granted this motion and cancelled
 the damages hearing. Order (ECF No. 25).

                                                  3
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 4 of 16                        PageID #: 1762




        On February 22, 2021, Mr. Charron filed a second motion for judgment

 pursuant to Rule 54(b) and a motion to remove this matter from the April Trial List.

 Pl.’s Second Unopposed Mot. for Entry of Final J. as to County Defs. (ECF No. 106)

 (Pl.’s Mot.); Pl.’s Unopposed Mot. to Remove Case from April 2021 Civil Trial List

 (ECF No. 107) (Mot. to Remove). 2 Both motions were unopposed. Pl.’s Mot.; Mot. to

 Remove.

 II.    JOHN CHARRON’S UNOPPOSED MOTIONS

        A.      John Charron’s Motion for Entry of Final Judgment as to the
                County Defendants

        In his second unopposed motion for entry of final judgment as to the County

 Defendants, Mr. Charron “specifically addresses the issue of a piecemeal appeal

 based on the standards announced by the First Circuit and discussed by this Court

 in Baker.” Pl,’s Mot. at 1. Mr. Charron indicates that, if the Court grants his motion

 for a final judgment as to the County defendants, he will move for a stay of district

 court proceedings while his appeal of the Court’s final judgment is pending before the

 First Circuit. Id. at 1-2.

        Turning to the applicable legal standard, Mr. Charron writes that “a Rule 54(b)

 certification should only occur when ‘(i) the ruling in question is final and (ii) there is


 2       Mr. Charron notes that both these motions are unopposed by the County Defendants. But to
 the extent the County Defendants have an interest in these motions, it would presumably be to have
 this Court’s summary judgment in their favor tested on appeal sooner than later. Even so, the Court
 is not certain whether the County Defendants have considered the possibility that they could be
 arguing the propriety of the Court’s Rule 54(b) certification if this Court grants the motions and by
 contrast, if the County Defendants are minimally patient, the judgment will be unequivocally final
 and their liability can be determined as a matter of right by the First Circuit. Because the County
 Defendants have only indicated their acquiescence, the Court does not know the basis for their consent.
 There is no indication that the defaulted Defendants have taken any position on these motions and
 the Court will not speculate what their position might be.

                                                   4
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 5 of 16            PageID #: 1763




 no persuasive reason for delay.’” Id. at 2 (quoting González Figueroa v. J.C. Penney

 P.R., Inc., 568 F.3d 313, 317 (1st Cir. 2009)). On finality, Mr. Charron urges there “is

 no question that the Court’s Order granting summary judgment to the County

 Defendants disposes of all claims against them. Thus, the real question is whether

 there is no ‘just’ or ‘persuasive’ reason to delay [Mr. Charron’s] appeal from that

 Order.” Id.

       Mr. Charron claims there is no persuasive reason for delaying the issuance of

 the final judgment as to the County Defendants. Id. Relying on Credit Francais

 International, S.A. v. Bio-Vita, Ltd., 78 F.3d 698, 706 (1st Cir. 1996), he contends that

 the Court must consider “(1) any interrelationship or overlap among the various legal

 and factual issues involved in the dismissed and the pending claims, and (2) any

 equities and efficiencies implicated by the requested piecemeal review.” Id. at 2-3

 (internal quotation marks omitted). Mr. Charron cautions that to enter judgment

 under Rule 54(b), “there must be an ‘urgent need for immediate review’ that

 outweighs the ‘undesirability of promoting piecemeal appeals.’” Id. at 3 (quoting

 Maldonado-Denis v. Castillo-Rodriguez, 23 F.3d 576, 580 (1st Cir. 1994)).            He

 recognizes that “‘piecemeal appellate review invites mischief’ and, therefore, ‘Rule

 54(b) should be used sparingly.’” Id. (quoting Nichols v. Cadle Co., 101 F.3d 1448 (1st

 Cir. 1996)).

       Mr. Charron next distinguishes his own case from this Court’s decision in

 Baker v. Goodman, No. 2:19-cv-00251-JAW, 2020 U.S. Dist. LEXIS 100810, 2020 WL

 3064424 (D. Me. June 9, 2020). He claims that, in Baker, this Court rested its decision



                                            5
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 6 of 16           PageID #: 1764




 to deny a motion for final judgment under Rule 54(b) on the factual similarities

 underlying the theories of recovery against the two defendants, even though the legal

 theories against the two Baker defendants were dissimilar. Id.

       Mr. Charron believes his case is different. Id. at 3-4. He avers that “the factual

 and legal theory against the County Defendants differs from the factual and legal

 theory against the defaulted defendants . . ..” Id. at 3. He also points out “[t]he

 Complaint alleges that [the defaulted defendants] deliberately made false allegations

 against Mr. Charron in an effort to avoid responsibility for their criminal behavior

 toward him. In contrast, the County Defendants acted out of ignorance; Mr. Charron

 claims that they acted with reckless disregard for his rights while ignoring obvious

 evidence that [the defaulted defendants] were lying.” Id. at 3-4.

       Mr. Charron observes that his case differs from Baker in another respect. He

 argues that “[i]n Baker, the Court’s ‘main concern’ was ‘two different paths of travel’

 for the two defendants in that case, both in the trial court and in the appellate court,

 including the risk of multiple appeals.” Id. at 4. Here though, he claims that risk is

 not present. Id. He posits “there is no apparent risk that the defaulted defendants

 will appeal” because “[t]hey have been defaulted because they have chosen not to

 respond, apparently because they are judgment proof and therefore lack any practical

 stake in the matter.” Id. He further claims that, due to the present posture of this

 case, entering final judgment against the County Defendants under Rule 54(b) “will

 actually prevent ‘two different paths of travel’ in this Court and in the First

 Circuit.” Id.



                                            6
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 7 of 16           PageID #: 1765




        Mr. Charron suggests that permitting him to appeal the Court’s grant of

 summary judgment will allow the district court to conduct one trial in this case,

 rather than two. Id. at 4-5. “Without certification pursuant to Rule 54(b),” Mr.

 Charron claims, “there will be a jury trial on the question of compensatory and

 punitive damages against the defaulted defendants.” Id. at 4. “Then there will be an

 appeal from the summary judgment order and the potential for another jury trial

 against the County Defendants in which the same question of compensatory damages

 will have to be determined by a second jury, with the prospect of conflicting awards.

 There could be an appeal following that second jury trial either by the County

 Defendants or Mr. Charron.” Id. at 4-5. Mr. Charron further claims “[t]he risk of

 that second appeal is not affected by the current question of certification under

 Rule 54(b); it would simply come at a later time, if at all.” Id. at 5. Even so, he

 concludes that a second appeal is unlikely because it “would only occur following a

 successful appeal from the summary judgment order and a jury trial involving the

 County Defendants” and “a second appeal would be unlikely because it would involve

 factual questions, not legal issues that will necessarily be decided when Mr. Charron

 appeals from the summary judgment order.” Id. at 5.

        Thus, Mr. Charron concludes “certification pursuant to Rule 54(b) as to the

 County Defendants is consistent with a ‘sparing’ use of the rule and will not pose the

 ‘mischief’ generally posed by piecemeal appeals but will instead result in ‘equities and

 efficiencies’ that the rule seeks to realize.” Id. at 6.




                                              7
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 8 of 16           PageID #: 1766




        B.    John Charron’s Motion to Remove This Case from the April
              2021 Civil Trial List

        Mr. Charron’s one-paragraph motion to remove this case from the April 2021

 trial list requests that the Court “remove this case from the April 2021 Civil Trial

 List in view of his simultaneous Second Unopposed Motion for Entry of Final

 Judgment as to the County Defendants.” Pl.’s Mot. to Remove at 1. Mr. Charron

 urges “that any jury trial in this matter should take place after the First Circuit

 decides [his] eventual appeal from the Order granting summary judgment to the

 County Defendants.” Id. He further contends that “[i]f necessary, this matter should

 be stayed accordingly.” Id.

 III.   LEGAL STANDARD

        Federal Rule of Civil Procedure 54(b) provides:

        When an action presents more than one claim for relief—whether as a
        claim, counterclaim, crossclaim, or third-party claim—or when multiple
        parties are involved, the court may direct entry of a final judgment as to
        one or more, but fewer than all, claims or parties only if the court
        expressly determines that there is no just reason for delay. Otherwise,
        any order or other decision, however designated, that adjudicates fewer
        than all the claims or the rights and liabilities of fewer than all the
        parties does not end the action as to any of the claims or parties and may
        be revised at any time before the entry of a judgment adjudicating all
        the claims and all the parties’ rights and liabilities.

 FED. R. CIV. P. 54(b). “[R]ule 54(b) was originally adopted to ameliorate the harshness

 which would have resulted from the operation of the single-judicial-unit rule in the

 context of the increasingly complex litigation brought about by the [Civil] Rules’

 liberal joinder provisions – joinder of parties and claims.” Bowling Machs., Inc. v.

 First Nat’l Bank of Boston, 283 F.2d 39, 42 (1st Cir. 1960). In applying this Rule, the



                                            8
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 9 of 16               PageID #: 1767




 Court of Appeals for the First Circuit has stressed that “there is a long-settled and

 prudential policy against the scattershot disposition of litigation.” Spiegel v. Trs. of

 Tufts Coll., 843 F.2d 38, 42 (1st Cir. 1988). The First Circuit has cautioned that a

 district court should only certify a judgment under Rule 54(b) when it has determined

 that “(i) the ruling in question is final and (ii) there is no persuasive reason for delay.”

 González Figueroa v. J.C. Penney P.R., Inc., 568 F.3d 313, 317 (1st Cir. 2009).

 IV.    DISCUSSION

        “A Rule 54(b) certification should not be made available simply because a party

 requests it.” González Figueroa, 568 F.3d at 318 n.3. As the Court has previously

 written, “the First Circuit casts a cold eye on Rule 54(b) certifications.” Baker v.

 Goodman, No. 2:19-cv-00251-JAW, 2020 U.S. Dist. LEXIS 100810, at *6 (D. Me.

 June 9, 2020). For instance, in Nichols v. Cadle Co., 101 F.3d 1448 (1st Cir. 1996),

 the First Circuit wrote that it is “trite, but true, that piecemeal appellate review

 invites mischief.” Id. at 1449. Nevertheless, the First Circuit has acknowledged that

 in “infrequent instances,” the circumstances of a particular case may “support an

 appeal from a partial judgment.”          Quinn v. City of Boston, 325 F.3d 18, 26

 (1st Cir. 2003).

        Due to the longstanding federal policy against piecemeal appeals, the Court

 concludes this case, which is close to a final judgment, does not support certification

 of a partial judgment. Mr. Charron has not alleged or shown that a brief delay will

 prejudice him. Nor has Mr. Charron convinced the Court that his preferred means of

 structuring this litigation better serves the end of judicial efficiency than adhering to



                                              9
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 10 of 16            PageID #: 1768




 this Court’s usual practice. Thus, the Court denies his motion for judgment under

 Rule 54(b).

       A.      Finality

       As the United States Supreme Court explained in Curtiss-Wright Corp. v.

 General Electric Co., 446 U.S. 1 (1980), certification under Rule 54(b) requires a

 district court to “first determine that it is dealing with a ‘final judgment.’” Id. at 7.

 A judgment “is a decision upon a cognizable claim for relief.” Id. A judgment is final

 when “it is an ultimate disposition of an individual claim entered in the course of a

 multiple claims action.” Id. (internal quotation marks omitted).

       Here, the Court readily concludes that its April 14, 2020 order granting

 summary judgment in favor of the County Defendants constituted final decision

 susceptible to certification under Rule 54(b).       That order granted the County

 Defendants’ motion for summary judgment on all claims against them, such that

 there are no further pending proceedings in the district court regarding those claims.

 Order on Mot. for Summ. J. at 120. All that remains is for the Court to issue the final

 judgment in this case following the damages-only trial against the defaulted

 Defendants.

       B.      Persuasive Reason for Delay

       Mr. Charron failed to show there is no persuasive reason for delay. When

 deciding whether there is no persuasive justification for delaying appellate review,

 “[a] certifying court must weigh efficiency concerns, consider the various criteria

 delineated in [the] case law, and articulate a cogent rationale supporting



                                            10
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 11 of 16           PageID #: 1769




 certification.” González Figueroa, 568 F.3d at 318 n.3 (internal citations omitted).

 Factors that a district court may properly consider include “the interdependence of

 dismissed and pending claims, . . . identification or analysis of the remaining claims,”

 and whether there is “compelling evidence that the equities favor early appellate

 review.” Credit Francais Int’l, S.A. v. Bio-Vita, Ltd., 78 F.3d 698, 706 (1st Cir. 1996)

 (internal quotation marks omitted).

       Here, the Court is unconvinced Mr. Charron has shown there is no persuasive

 reason for delay. Two factors strongly weigh against entering judgment for the

 County Defendants under Rule 54(b). First, Mr. Charron has already acquiesced to

 an eight-month delay. He brought a prior motion for judgment under Rule 54(b) on

 June 29, 2020, just over two months after the Court granted the County Defendants’

 motion for summary judgment. The following day, the Court dismissed Mr. Charron’s

 motion without prejudice because it failed to address the longstanding prudential

 policy against piecemeal appeals. However, the Court permitted Mr. Charron to

 refile a similar motion and convince the Court that a Rule 54(b) was consistent with

 First Circuit precedent.

       Mr. Charron did not refile his motion until February 22, 2021. By then, this

 case was already slated for a final pretrial conference on March 4, 2021 and a

 damages-only trial as to the defaulted Defendants as early as April 5, 2021. During

 the intervening months, the District of Maine was closed to in-person proceedings,

 such as the damages-only trial, due to the ongoing COVID-19 pandemic. Thus, if

 Mr. Charron had promptly renewed his motion following the Court’s June 30, 2020



                                           11
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 12 of 16           PageID #: 1770




 denial, the Court would have ruled on his renewed motion in the background of the

 considerable uncertainty caused by the pandemic, and the First Circuit might have

 been able to rule on his Rule 54(b) appeal during the shutdown caused by the

 pandemic. Yet Mr. Charron decided to sleep on his motion for eight months and to

 renew it only when the damages trial was imminent. Now, if the Court were to grant

 his motion, the delay caused by the First Circuit appeal would start now as opposed

 to July 2020.

       Mr. Charron’s voluntary delay suggests to the Court that Mr. Charron has

 suffered no harm or prejudice from his inability to immediately appeal the Court’s

 grant of summary judgment. The Court issued that order in mid-April 2020 and it is

 now late-February of 2021. The Court is chary of permitting Mr. Charron to appeal

 the summary judgment order at this juncture without any allegation of prejudice

 arising from one more month of delay.

       The second factor weighing against entry of judgment is the advanced posture

 of this case. As just mentioned, the final pretrial conference is set for next week on

 Thursday, March 4, 2021. The Court will likely be able to conduct a damages-only

 trial against the defaulted Defendants, Christopher Moss and Eric Pilvelait.

 Although the District has continued the April jury trial list until May, if Mr. Charron

 decides to proceed jury-waived, the Court may be able to accommodate him in April

 or May. Because Mr. Moss and Mr. Pilvelait have been defaulted on liability, the only

 triable issue is damages and the Court anticipates this trial will be exceedingly short.

 Barring any unforeseen developments, the Court expects to enter judgment in this



                                           12
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 13 of 16               PageID #: 1771




 case immediately after the damages-only trial. As such, the final judgment Mr.

 Charron’s seeks is essentially imminent and Mr. Charron will then be able to take

 his desired appeal to the First Circuit.

        Furthermore, Mr. Charron has not persuaded the Court that judicial efficiency

 supports entry of judgment under Rule 54(b). If Mr. Charron proceeds to trial against

 the defaulted defendants, he will have a final judgment. He could decide to appeal

 not only the judgment in favor of the County Defendants, but also whatever judgment

 he receives against the defaulted Defendants. If the First Circuit affirms the Court’s

 judgments, both in favor of the County Defendants and against the defaulted

 Defendants, the case will be over. If Mr. Charron is satisfied with the judgment

 against the defaulted Defendants and does not appeal, the case will soon be over as

 against them.

        If the Court grants the motion for Rule 54(b) certification, several things could

 happen. First and most likely, the Court of Appeals could reject the appeal because

 of its well-known aversion to piecemeal litigation. See, e.g., Spiegel, 843 F.2d at 44

 (vacating a district court’s deficient Rule 54(b) certification). If this occurred, the case

 against the defaulted Defendants would be delayed for months while the issue of Rule

 54(b) certification was briefed along with the merits of the appeal and while the First

 Circuit issued its ruling. At that point, months from now, the case would be exactly

 where it is today. Second, the Court of Appeals could accept the Rule 54(b) appeal

 and affirm this Court’s summary judgment ruling. Again, the case against the

 defaulted Defendants would only have been delayed. The third possibility is that the



                                             13
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 14 of 16              PageID #: 1772




 First Circuit reaches the merits of the appeal and vacates the Court’s summary

 judgment. In that case, the case would be remanded for a trial against both the

 County Defendants and the defaulted Defendants. Depending on the results of that

 trial, the First Circuit could be forced to address this case a second time, because

 either Mr. Charron or the County Defendants (less likely the defaulted Defendants)

 are dissatisfied with the result.     By contrast, if the case against the defaulted

 Defendants goes to trial and is reduced to judgment, Mr. Charron’s right of appeal

 will not be clouded by the Rule 54(b) certification and he could proceed to the First

 Circuit confident that the Court of Appeals will reach the merits of his arguments

 against the Country Defendants. See Spiegel, 843 F.2d at 43 (“The process, tilted

 from the start against fragmentation of appeals, is necessarily case specific . . . [and]

 entails an assessment of the litigation as a whole, and a weighing of all factors

 relevant to the desirability of relaxing the usual prohibition against piecemeal

 appellate review in the particular circumstances”).

        Moreover, Mr. Charron’s assertion that permitting an appeal now could

 potentially save the Court the trouble of two trials does not survive analysis. On

 numerous occasions the First Circuit has warned that “such a potential is rarely, if

 ever, a self-sufficient basis for Rule 54(b) certification . . ..” See Kersey v. Dennison

 Mfg. Co., 3 F.3d 482, 488 (1st Cir. 1993) (citing Spiegel, 843 F.2d at 45); see also Credit

 Francais, 78 F.3d at 706 (quoting Kersey, 3 F.3d at 488).

        Additionally, the differences in the complexity of the two potential trials

 overshadow any gain in judicial efficiency that may result from consolidating them.



                                             14
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 15 of 16           PageID #: 1773




 To reiterate, the damages-only trial is likely to be short and tailored only to damages

 caused by Defendants Moss and Pilvelait.           Conversely, any trial that could

 hypothetically result from the First Circuit reversing this Court’s grant of summary

 judgment would be far more complicated. A trial against the County Defendants

 would adjudicate liability and damages traceable to what the seven County

 Defendants did or did not do. If this second trial ever occurs, it will be manifestly

 more extensive and contested than the upcoming scheduled damages trial against the

 defaulted Defendants. In the Court’s view, judicial efficiency is better-served by

 refraining from tethering the resolution of simple claims against two long-ago-

 defaulted parties to a complex trial against seven other defendants that may never

 happen. Accord Spiegel, 843 F.2d at 46 (“To entertain an early appeal just because

 reversal of a ruling made by the district court might transpire and might expedite a

 particular appellant’s case would defoliate Rule 54(b)’s protective copse. This would

 leave the way clear for the four horsemen of too easily available piecemeal appellate

 review: congestion, duplication, delay, and added expenses”) (emphasis in original).

       Finally, Mr. Charron is correct that the claims against the defaulted

 Defendants and the County Defendants rest on different law and some different facts

 and are therefore partly distinguishable from the claims in Baker. However, the

 Court does not regard these differences as dispositive. Although the lack of overlap

 between the claims in this case does not preclude a Rule 54(b) judgment, the Court’s

 view is that, due to Mr. Charron’s own unexplained delay in bringing this motion and

 the fact that a final judgment is near, the lack of overlap does not justify a departure



                                           15
Case 2:18-cv-00105-JAW Document 109 Filed 02/26/21 Page 16 of 16         PageID #: 1774




 from the general prudential practice against piecemeal appeals. Moreover, as just

 discussed, the lack of overlap between Mr. Charron’s claims against the defaulted

 and non-defaulted Defendants is the very reason the Court expects this case will soon

 arrive at a final appealable judgment.

 V.    CONCLUSION

       The Court DENIES John Charron’s Second Unopposed Motion for Entry of

 Final Judgment as to County Defendants (ECF No. 106). In light of this denial the

 Court concludes Mr. Charron has presented no justification for removing this matter

 from the April 2021 Civil Trial List. Therefore, the Court DISMISSES without

 prejudice John Charron’s Unopposed Motion to Remove Case from April 2021 Civil

 Trial List (ECF No. 107).

       SO ORDERED.

                                          /s/ John A. Woodcock, Jr.
                                          JOHN A. WOODCOCK, JR.
                                          UNITED STATES DISTRICT JUDGE

 Dated this 26th day of February, 2021.




                                           16
